DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-27 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches display systems with integrated speakers, for example: Mihelich et al. (US 2017/0070811), Won et al. (US 2016/0192511), Ahn et al. (US 2015/0341714), Lee et al. (US 2015/0185963), Lee et al. (US 2015/0010187), Lee et al. (US 2014/0334078), Yliaho et al. (US 2014/0241558), and Bank et al. (US 2005/0168111). However, the prior art of record fails to show “a display panel comprising: a display area; and a bezel area; at least one first sound generator at the display area; and at least one second sound generator at the bezel area,” as required by claim 1, and “a display panel comprising: a display area comprising: a first area; and a second area; and DB1/ 120582225.1Attorney Docket No.: 002463-5212-03 Page 91 a bezel area; at least one first sound generator at the display area, the at least one first sound generator being in each of the first area and the second area; and at least one second sound generator at the bezel area,” as required by claim 21, when combined with all the limitations of claims 1 and 21 respectively.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651